 LOCAL NO. P-575, MEAT CUTTERSLocalNo. P-575,AmalgamatedMeat Cutters &ButcherWorkmen of North America(AFL-CIO)and Amalgamated Meat Cutters&Butcher Work-men of North America(AFL-CIO)and Iowa BeefPackers,Inc. Case1-CC-799January 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDBROWNOn January 20, 1970, Trial Examiner John F.Funke issued his Decision, attached hereto, in theabove-entitled case recommending that the com-plaint, alleging violations of Section 8(b)(4)(i) and(ii)(B)of the National Labor Relations Act, asamended, be dismissed in its entirety. Thereafter theGeneral Counsel, Charging Party, and RespondentLocalNo. P-575 filed exceptions to the TrialExaminer's Decision and supporting briefs. The Re-spondent Unions filed answering briefs.Pursuant to the provisions of Section 3(b) ofthe National Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent they are consistentherewith.1.Powers was the steward of Local No. P-575.Although the Trial Examiner found that Powers'threat to Kelly Beef on September 25, 1969, that themen would not work overtime because Kelly was stillusing meat from-Iowa Beef, had an unlawful objectand resulted in an unlawful refusal to work overtime,the Trial Examiner concluded that no finding of aviolation was warranted. We do not agree with thisconclusion.The undisputed evidence establishes that in Sep-tember, Local No. P-575 distributed to its membersthe following bulletin.STRIKE, STRIKE. STRIKE. IOWA BEEF PACKERS (NEBRAS-KA) ON STRIKE SINCE AUGUST 24TH NOW IS THE TIMEFOR OUR EMPLOYEES TO PUT THEIR MONIES WHERETHEIR MOUTH HAS BEEN5THIS COMPANY'S BEEF IS IN BOSTON NOW.PLEASE NOTI-FY YOUR EMPLOYER OF THIS. ASK YOUR EMPLOYER NOTTO BUY FROM THE"IOWA BEEFPACKERS" (NEBRASKA)FOR THEIR OWN BENEFIT. LISTED BELOW ARE THEINSPECTION NUMBERS (SEE BOTTOM OF PAGE). IOWABEEF PACKERS IS OPERATING WITH FOREMEN, SALES-MEN, SHIPPERSAND THEIR WIVES (ALL FINKS).... WEDON'T WANT THIS SCAB MEAT IN OUR MARKETS ... DOWE? WITH YOUR COOPERATION,THE MEMBERS CO-OPERATION.ANDTHE EMPLOYER'S COOPERATION,WE WILL RID THE BOSTON AREA OF THIS SCAB MEAT.WITH THIS COMBINED EFFORT, WE WILL HELP TOWINTHIS STRIKE.The bulletin listed inspection numbers from sevenIowa Beef plants in Iowa, Nebraska, Kansas, andMinnesota.Contemporaneously with the distribution of thebulletin, Craig, the president of Local No. P-575, ontwo separate occasions urged New York officials tostop doing business with IowaBeef,and Local No.P-575 Steward Powers solicited President Coyne ofKelly to "stop bringing in Iowa beef." The companiesrefused, and on September 24 Craig, upon being in-formed that the Kelly employees were upset abouthandling Iowa beef, appeared at the Kelly premisesand called its employees away from their work for ameeting. He appeared at the New York premises thenext day and likewise called an employeemeetingduring their working time. At Kelly, Craig advised themen that they had to work on Iowa beef because theircontract prohibited strike action. He suggested, how-ever, that they could refuse to work overtime sched-uled for 6 a.m. the next morning because the contractmade overtime before 7 a.m. voluntary. The followingmorning and the morning after that, September 26, allof Kelly's employees failed to show up for overtimework scheduled for 6 a.m. to 7 a.m. and, as the TrialExaminer found, also refused to work 2 hours ofscheduled overtime on the afternoon of September 26.The reason for these refusals was, the Trial Examinerfound, as Steward Powers had stated, that Kelly wasstill processing Iowa beef. Similarly, after Craig calledthe New York employees off the job for ameeting onSeptember 25, all failed to show up for overtime workscheduled for 6 to 7 a.m. on September 26. Thereafter,Craig threatened President Kaplan of New York witha strike because of Kaplan's conduct in connectionwith the instant case.The sequence of events above, as well as their tim-ing, clearly establish the violations alleged in the com-plaint. Thus, the Local No. P-575 bulletin and thestatements of its president and steward show that itsobject throughout was to cause Kelly and New Yorkto cease doing business with Iowa Beef because IowaBeef was engaged in a dispute with the International.188 NLRB No. 2 6DECISIONSOF NATIONALLABOR RELATIONS BOARDPowers' threat, and Craig's suggestion that the em-ployees refuse to work overtime, as well as his threattoKaplan, and the employees' refusal to performovertime work, establish that the employees were in-duced and encouraged to strike, and that Kelly andNew York were coerced, in furtherance of the Local'ssecondary object.'We disagree with the Trial Examiner's view thatbecause these stoppages of work occurred largely dur-ing overtime periods which were voluntary under thecontract the motive therefor was irrelevant. TheBoard has held with court approval that a concertedrefusal to work overtime is a strike,2 and Section8(b)(4)(B) of the Act prohibits strikes for a secondaryobject. That the overtime was designated as voluntaryin the contract does not, in our view, render the con-certed refusal to perform it any the less a strike, or lesscoercive, particularly where, as here, the uncontrad-icted evidence shows it had been the employees' prac-tice to work overtime during these hours for 5 monthsat New York, and for 5 years at Kelly. We also dis-agree with the Trial Examiner's finding that the Sep-tember 26 work stoppage at New York was caused bymatters unrelated to Iowa Beef as it is clear from therecord that such unrelated matters had been settled atthe end of the day on September 25.Under the foregoing circumstances, therefore, wefind that Local No. P-575 induced and encouragedemployees of Kelly and New York to strike, threat-ened officials of Kelly and New York with a strike,and said employees engaged in a strike in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act.32.We agree with the Trial Examiner that the Gen-eralCounsel failed to prove that the InternationalUnion engaged in a plan or was otherwise responsiblefor the Local Union's unlawful conduct.Although the International informed Iowa Beef, ina letter of September 12, 1969, "that a legal nationalconsumer's boycott" was being arranged with its lo-cals, it made no threat, direct or implied, of unlawfulaction. Similarly, in its September 24, 1969, "staff-gram" sent to all its local unions, the InternationalUnion merely advised them of its dispute with IowaBeef and requested a legal consumer boycott.4 ThatLocalNo. P-575 and one other Local,' of all its1Accord,PaintersLocal 272, Brotherhood of Painters, Decorators, and Pa-perhangersof America, AFL-CIO, et a! (Howard H Whitney),167 NLRB511;GeneralDrivers, Salesmen and Warehousemen'sLocal No 984, eta! (TheHumko Co, Inc),121NLRB 1414, 14192 SeeLeprino Cheese Co, d/b/a Leprino Cheese Mfg Co,170 NLRB No81, enfd 424F 2d 184 (CA 10), cert denied November 16, 1970,FirstNationalBank of Omaha,171NLRB No 152, enfd. 413 F 2d 921 (C A 8)J SeeLocal 25,InternationalBrotherhood of Electrical Workers, AFL-CIO(New York Telephone Co),162 NLRB 703, enfd 396 F 2d 591 (C A 2).Cf.N L R B v Servette, Inc, 377U S. 46;Local 560,International Broth-erhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America (ThePennsylvania Railroad Company),127 NLRB 1327, 13325 SeeIowa Beef Packers, Inc,185 NLRB No. 121locals, engaged in unlawful conduct in support of thatdispute is insufficient to establish a plan or intent onthe part of the International that its primary strikewas to be supported by illegal secondary action.Moreover, the International Union may not be heldresponsible for the unlawful conduct of Local No.P-575merely because the International's consti-tution requires the prior approval of the Internationalfor a strike, or because the contracts with the second-ary employers herein were signed by both the Interna-tional and the Local Union. Although the provisionsof the International Union's constitution permit theInternational to take disciplinary action against itslocal unions for failure to notify the International ofstrike action, they do not require it. In addition, thereisno evidence of knowledge by the International ofthe work stoppages herein prior to the hearings in theinstant case. Accordingly, we find insufficient evi-dence to establish that the International Union wasresponsible therefor.6THE REMEDYHaving found that the Respondent Local Union hasengaged in unfair labor practices within themeaningof the Act, we shall recommend that it cease anddesist therefrom and take appropriate affirmative ac-tion.CONCLUSIONS OF LAW1.IowaBeefPackers, Inc., New York Beef Co.,Inc., and Norman S. Coyne, Shophia Coyne and Har-ry Gordon, Trustees d/b/a Thomas J. Kelly Beef Co.,are engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The above are persons engaged in an industryaffecting commerce within the meaning of Section8(b)(4) and Section 2(6) and (7) of the Act.3.The Respondents are labor organizations with-in the meaning of Section 2(5) of the Act.4.By inducing individuals employed by NewYork Beef Co., Inc., and Norman S. Coyne, SophiaCoyne and Harry Gordon, Trustees d/b/a Thomas J.Kelly Beef Co., to engage in a strike or a refusal in thecourse of their employment to perform services, withan object of forcing the above-named persons to ceasedoing business with Iowa Beef Packers, Inc., the Re-spondent Local Union has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(4)(i)(B) and Section 2(6) and (7) of theAct.5.By threatening, coercing, and restraining the6 AccordRetail ClerksInternationalAssociation, AFL-CIO, et a! (FoodEmployers Council, Inc),125 NLRB 984, 995. LOCAL NO. P-575, MEAT CUTTERSabove-named persons with an object of forcing saidpersons to cease doing business with Iowa Beef Pack-ers, Inc.,the RespondentLocal Unionhas engaged inunfair labor practices within the meaning of Section8(b)(4)(ii)(B) and Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent LocalNo. P-575, Amalgamated Meat Cutters & ButcherWorkmen of North America (AFL-CIO), its offi-cers, agents, and representatives, shall:1.Cease and desist from:(a)Inducing or encouraging individuals em-ployed by New York Beef Co., Inc., Norman S.Coyne, Sophia Coyne and Harry Gordon, Trusteesd/b/a Thomas J. Kelly Beef Co., or any other personengaged in commerce or in an industry affecting com-merce with whom they have no primary labor dispute,to engage in a strike or refusal in the course of theiremployment to perform services where an objectthereof is to force or require the above-named personsto cease doing business with Iowa Beef Packers, Inc.,undercircumstancesprohibitedbySection8(b)(4)(i)(B) of the Act.(b)Threatening, restraining,or coercing theabove-named persons, or any other persons engagedin commerce or an industry affecting commerce withwhom they have no primary labor dispute, where anobject thereof is to force or require the above-namedpersons to cease doing business with Iowa Beef Pack-ers, Inc., under circumstances prohibited by Section8(b)(4)(ii)(B) of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Post at its business offices and meeting halls inBoston, Massachusetts, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by the Respondent Local Union'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by the Unionto insure that said notices are not altered, defaced, orcovered by any other material.(b)Sign and mail to the Regional Director forRegion 1 sufficient copies of said notice on formsprovided by him for posting by New York Beef Co.,Inc., and Norman S. Coyne, Sophia Coyne and HarryGordon, Trustees d/b/a Thomas J. Kelly Beef Co., ifwilling.,(c)Notify said Regional Director, in writing,7within 20 days from the receipt of this Order, whatsteps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an order ofthe NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or encourageany individual employed by New York Beef Co.,Inc., Norman S. Coyne, Sophia Coyne and HarryGordon, Trustees d/b/a Thomas J. Kelly BeefCo., or by any other person engaged in commerceor an industry affecting commerceto engage in,a strike or refusal in the course of their employ-ment to performservices,where an object thereofis to force or require New York Beef Co.,Inc., orNorman S. Coyne, Sophia Coyne and Harry Gor-don, Trustees d/b/a Thomas J. Kelly Beef Co., tocease doing businesswith IowaBeefPackers, Inc.WE WILL NOT coerce or restrain New York BeefCo., Inc., Norman S. Coyne, Sophia Coyne andHarry Gordon, Trustees d/b/a Thomas J. KellyBeef Co., or any other persons for such an object.LOCALNo P-575, AMALGA-MATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA(AFL-CIO)(Labor Organization)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date ofposting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Bulfinch Building, Seventh Floor, 15New ChardonStreet,Boston,Massachusetts 02114,Telephone617-223-330. DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEconduct.I The International admitted that itwas engaged ina strike against Iowa at Iowa's plant at Dakota City, Ne-braska.JOHN F. FUNKE, Trial Examiner: Upon a charge filed Sep-tember 25, 1969, by IowaBeefPackers, Inc., herein Iowa,againstLocal P-575, Amalgamated Meat Cutters & ButcherWorkmen of North America (AFL-CIO) and AmalgamatedMeat Cutters & Butcher Workmen of North America(AFL-CIO) herein the Local and the International, re-spectively, or collectively the Respondents, the GeneralCounsel issued complaint alleging Respondents violatedSection2 8(b)(4)(i) and (ii)(B) and 2(6) and (7) of the Act.The answer of Respondents denied the commission of anyunfair labor practices.This proceeding, with all parties represented, was heardby me at Boston, Massachusetts, on November 18 and 25,1969. Briefs were received from all parties on December 20.Upon theentirerecord in this proceeding, including myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE COMPANIES INVOLVEDIowa is an Iowa corporation having its principal place ofbusinessatDakota City, Nebraska. It is engaged in theslawter and processing of meat at several plants through-out the UnitedStates.Sales of its products are in excess of$500,000 annually and sales from its plants in Iowa, Nebras-ka and Kansas in excessof $50,000 annually are made tocustomers outside those States. Iowa is engaged in com-mercewithin themeaning ofthe Act.New York Beef Co., Inc., herein New York, is a Massa-chusetts corporation having its principal place of businessin Boston,Massachusetts, whereit is engagedin the whole-sale distribution and sale of meat.Its grossvolume of bus-iness exceeds$500,000 annually andit receivesmeat valuedin excessof $50,000 annually from points outside the Com-monwealth of Massachusetts. It is engaged in commercewithin the meaning of the Act.Norman Coyne, Sophia Coyne and Harry Gordon, Trus-teesd/b/a Thomas J. Kelly Beef Co., herein Kelly, has itsplace of businessin Boston,Massachusetts, where it is en-gaged in the wholesale distribution and sale of meat. Itsgross revenues exceed $500,000 annually and it receivesmeat valuedin excessof $50,000 annually from points out-side the Commonwealth. It is engaged in commerce withinthe meaning of the Act.IILABORORGANIZATIONS INVOLVEDThe Local and the International are labor organizationswithin the meaning of the Act.IVTHE UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges incidents occurringat Kelly's andNew York's places of-business where John Craig,presidentof the Local,instructed employees of Kelly and New Yorknot to work overtime and told an officer of Kelly and anofficer of New York not to handle Iowa beef.In each casethe alleged object was to cause Kelly and New York not tocontinue purchases of Iowa beef.It is also alleged that theInternational authorized,ratified,and participated in suchB.Evidence of Violation by the Local1.At Kelly'sEdward Coyne, vice president and part owner of Kelly,testified that on the morning of September 24, Robert Pow-ers, an employee and shop steward told his father, NormanCoyne, "Norman, they say I am not doing my ob. Can youplease stop bringing in Iowa beef."2 Normane said hewould try to straighten the matter out with o hn Craig.Craig came to the plant and Coyne told him he would trynot to buy Iowa beef but would have to leave himself openin the event of emergency. Craig left without sayinganything. About 4 p.m. Craig returned to the plant (the menwere then on overtime with work still to be completed) andafter speaking to Powers he told Coyne that there would bean immediate meeting of the men at the Union hall. Coyneasked that the meeting be held in the plant locker room butCraig said the room was too small and the men went to thehall.Edward Craig testified that the men would haveworked until 4:30 p.m. had it not been for the meeting. Therequirements of the contract (G.C.E. 4) as to overtime read,p.5:All work before 7 a.m. is voluntary.aaassThe Employer mayrequire the Employees to work notmore than two (2)hours overtime on any workday,pprovided, however, that an Employee may be excusedby the Employer from overtime work on any such dayfor good and sufficient reasons.Employees requestedto work overtime or on a holiday set forth in paragraph10(a) shall be notified on or before 3 p.m.Coyne testified, however, that the employees according tothe contract were required to work overtime 2 hours a dayfor 3 days, a total of 6 hours a week. 3 On Wednesday, the24th, all of the men had worked at least 5 1 /2 hours at 4 .m.on Wednesday and 4:30 would have concluded their 6-hourrequirement. The men did not return to work on Wednes-day. The men did not report to work until 7 a.m. on Thurs-day, September 25, and Powers told Coyne the men wouldnot work after 3:30 p.m. that day because Kell ywas stillusingIowa beef. There were no further refusals to workovertime at Kelly's and no refusal atanytime to handleIowa beef.For the Respondent Local John Craig testified that hereceived a call from Kelly's from shop steward Powers onthe afternoon of the 24th and went to Kelly's about 4 p.m.There he was told by Powers and his assistant steward thatthe men were upset about handling Iowa beef. Craig thendecided to call a meeting to straighten it out. (His reason forrejecting the locker room at the plant was that it was tooIThe complaintwas amended at the hearing to add paragraph15(h) to thecomplaint to allege a treat of strike against Somerville Meat Company on thepart of the Local ifSomerville continued to purchase from Iowa. The testimo-ny does not establishany threatof strikeor other unlawful action andparagraph15(h) ishereby dismissed.2 I find no evidence of threat,restraint,or coercion in this request allegedlymade by Powers3 Just how Coyne reached this construction of the contractis not disclosedbut it appears to havebeen the one agreedto bythe partiesat Kelly. LOCAL NO. P-575, MEAT CUTTERSsmall.)At the hall Craig told the men they had to work onIowa beef becausethe contract prohibited strike action andthat they could not walkout as a group.He did tell themthatunder thecontract they did not have to start work thenextday until 7a.m. anddid not have to start at 6 asrequested.That ended Craig's connection with the Kellyincident, atleast on this record.2.At New YorkCharles Kaplan, president of New York, testified thatsometimein September 1969 he had a conversation withCraigconcerningthe Iowa strike. His testimony:Q. (by Mr. Zankel): Could you tell me as best youremember what Mr. Craig and you said at that time?A. At that time he asked me it we would stop doingbusinesswith IowaBeefPackers. I informed him thatI thought it would be impossible in my position, myrelationship with the company to cease.Q. Did that end the conversation?A. Yes.The General Counsel in his brief refers to this as solicita-tion of support for the strike. I agree and find no evidenceof threats, restraint or coercion.Kaplan then testified that sometime in October he hadanother conversation with Craig. His testimony as to thisone:TRIAL EXAMINER: What were his words?A. "What are you trying to nail me to the cross for?"I said, well, in between that time things had quieteddown, and I said, "Well my business was threatenedand I had to take some course of action, and I appearedas a witness."Q. Did Mr. Craig say anything else?A. He said, "WeIl, how would you like it if I pulledyourmen out now?"Q. Did youanswer that?A. "Well," I said, .,it would cost you money if I hadto sue for damages."Q. Did that end the conversation?A. Yes.While this conversation is not free from ambiguit theonly reasonable construction I can place on itis that Craigwas expressing his resentment of Kaplan's appearance as awitness against him at some stage of this proceeding.Neith-er Iowa nor the strike was not mentioned and I cannot inthe light of Kaplan's own testimony find that the handlingof Iowa beef provoked the remark.Charles Summers, treasurerof New York, was called bythe General Counsel and testified that he had a meetingwith Craig in early September and a second meeting onSeptember 25. His direct testimony as to these two meetingsreads:Q. I call your attention to sometime early in Septem-ber. Did you have a conversation with Mr. Craig con-cerning the Iowa Beef strike?A. Yes, he visited my plant early in September. Theexact dates I can't remember, and he asked if he couldspeakto mein the office with the shop steward. At thattimehe said that I had better stop buying beef fromIowaBeefPackers or I would be letting myself in forsome problems. I said, "I don't think I can stop buyingfrom IowaBeefPackers because we have a specialsituation since we are 95 per cent kosher dealers, and9we are not buying from any struck plant."He said wewere buying scab meat.I said, "The plant I am buyingfrom is operating under the union.If you can supplyanother shipper,I might consider what you are tellingme to do.But if you cannot supply any other shipper,I am going to keep buying Iowa Beef from Luverne,Minnesota."Q. The plant that you were buying Iowa productsfrom in Luverne was a company by the name of Mid-Packing?A. Yes.Q.Which is a subsidiary of Iowa Beef?A. Yes, it is.Q. To yourknowledge,was there a strike at thatplant?A. No.Q. Now,did you have any further conversation withMr. Craig after that time?A. Well,on or about September 25th,if that was aThursday,itwas on a Thursday.Q. Was it in that week?A. It was in a few weeks.Q. Around the week of the 25th,that Thursday?A. Yes.Q. Go Ahead.A. Mr. Craig paid my plant a visit again. This timehe called by shop steward out to the ramp which is infront of the place,and they had a conversation forabout half an hour.The next thing,they went in andcalled all my men off the job,took them upstairs for ameeting,which they held for close to an hour.When they came downstairs,they talked again, saidIwas buyingscab meat and that if I didn't cooperatewith them,that my men would no longer come intowork before 7 in the morning,which had been a prac-tice for the last five months, and my place had beenstarting work every morning at 6, and no longer workon Saturdays.MR FLAMM: Can we have who was saying this?TRIAL EXAMINER- Which one of the men actually wasspeaking?THE WITNESS:John Craig,They would no longercome in on Saturday work;that I could no longerrecruit extra help, which I had been doing for monthsfrom places around me for my place after work. Oneof the salesmen that we have had working by the nameofWilliam Mills would no longer be able to assist indoing any pushing out of any orders, helping for theseorders to get out.Not any meat cutting or any meatwork,but dust working to push out the orders to helpus expedite the work,and he had been dome that be-cause,according to the contract,one executive coulddo it,and I hadn t been able or Mr.Kaplan hadn't beenable to do it. The arrangement was that one man couldassist; so they said that would stop. That was it.Q. (By Mr.Zankel)Was there a meeting to yourknowledge held between Mr. Craig and the employeesof New York Beef around that time?A.Well, I said they had called the men out to ameeting right after this conversation with the two shopstewards, and then Mr. Craig then pulled the men outand upstairs in one of my storerooms.Q. This conversation between you and Craig thatyou just described took place immediately after themeeting?A. Immediately after the meeting.Q. Did,in fact,the employees or any of them notperform overtime that had been scheduled for them? 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. They didnot come inthe next morning to work,that hour.Q. That was scheduled overtime, however, is thatright?A. Yes. They were asked to come in as they usuallywere.Nobody showed up until 7 o'clock. Then-Q. All right-MR FLAMM' I thought he was in the midst of sayingsomething.THE WITNESS: So I asked the men, some of the menwhy they didn't come in. They said, "Well, they didn'tfeel like it." No one man showed up.the firing of the steward and work being performed by theshipper-salesman and the foreman working on production.Craig explained that neither the shipper-salesman nor theforeman could work on production according to the con-tract.Craig and the men then went downstairs and toldSummers that neither theshipper-salesmennor the foremancould work on production and to stopharassingthe stew-ard. Summers told these two employees to get to work call-ing customers.That concluded Craig's testimony with respect to NewYork.C.ConclusionsOn cross-examination, Summers was shown his pretrialaffidavit taken on September 29 (the month in which theincidentsreferred to occurred) to contradict certain of theabove testimony.Summersadmitted that the affidavit rep-resented his best recollection at the time it was taken andthat he made the statements contained in the followingparagraph:A. "I am Treasurer and Clerk of the New York BeefCo., Inc.,Sometimein early September, 1969, JohnCraig and the shop steward Jack Williams came to mein the company office and Craig said "You know thatIowa Beef Packers in on strike. We'd like you to stopbuying from IowaBeefPackers" . . . I answered thatIwasn't buying from any plant that was on strike andsince therewas a specialsituation that we use mostlykosher cattle, the only way that I could possibly stopbuying from IowaBeefPackers was to find some othersupplier. (New YorkBeef obtainsthe IowaBeef fromitsLuverne,Minnesotaplant, which is the only one inIowaBeef'splants which has the kosher meat. Thestruck plant of IowaBeef was locatedin Dakota City,Nebraska)."Again, referring to what Craig said when the employeesreturned from the meeting held in the plant on September25, Summers stated inhis affidavit:When they all came, Craig, Williams and Ideck calledme aside andsaid my salesman, who at timesassists inthe moving out of orders could no longer do this.Summers alsotestified, on cross, that work before 7 a.m.and work on Saturday was voluntary and that there was nocontractrequirementthat they work overtime .4 The onlyinterruption of any work, overtime or otherwise occurred onSeptember 25.As to New York, Craig testified that on the morning ofSeptember 25 he was at the dock of Sprague Company, abeef distributor whose dock was adjacent to New York's.While he was talking to the shop steward for Sprague, JackWilliams, steward for New York, came over to him with hisassistantIdeck.Williams told him that Summers, of NewYork, wanted to fire him. Craig then went to New York andSummers told him he wanted this man (Williams) to getthrough, that he had given notice of quitting and wasthrough. Craig explained that Williams had said that if hedid not geta raise hewould look for another job but hadgiven no specific notice. The men gathered around and theassistantsteward said something about a foreman violatingthe contract and, as the argument proceeded, Craig calledthe men to a meeting upstairs. Two issues were discussed (1)°The New York contract contained the same clause with respect toovertime as did the Kelly contract. The contracts were identical1.The Kelly stoppageBased on the credited testimony of John Craig,5 I findthat sometime during the day of September 24 he receiveda telephone call from Powers, shop steward at Kelly, andwas told that the men were upset about handling Iowa beef.There is no evidence that this disturbance among the menwas initiated or provoked by the Local and there is noevidence that Craig's visit to the plant was for the purposeof calling a strike.After his arrival and after talking to Powers, Craig calleda meeting of the employees to discuss the situation. Thisadmittedly resulted in a work stoppage during a contractu-ally obligated period of overtime of half an Hour. (Coyneadmitted, however, that some of the 12 employees had al-ready completed their agreement to work 6 hours ofovertime that week and were not in violation of the parties'understanding of the contract.) At this meeting he told themen that they had to work on Iowa Beef because the con-tract prohibited strike action and also told them that thecontract did not require them to report before 7 a.m. Craigwas correct in his advice. It therefore seems that such advicecould hardly be construed as inducement or encouragementof any individual to refuse to handle Iowa Beef. Nor wasany threat made by Craig at any time of strike or otheraction against Kell. While there is testimony that Coynetold Craig he would try not to handle Iowa Beef there is notestimony that this was in response to any threat and I amunwilling to find unlawful action on sheer speculation. Itwould be more in keeping with Craig's general conduct torequest Coyne not to handle Iowa Beef, a request whichwould be perfectly lawful. As to the meeting, I am unwilling,because of the circumstances under which it was held, tofind it a violation of the Act. The purpose of this meetingwas not to cause the employees to refuse to handle Iowabeef but, as previously stated, to advise them of their rightsand obligations under the contract, including the obligationto continue to handle Iowa beef. It was not motivated byany objective unlawful of the Act. The General Counselmakes much of the fact that Craig sought support of thestrike at both Kelly's and New York and supported a con-sumer boycott. I do not know what the General Counselwould ask a local leader to do or on what theory he trans-lates such conduct into unlawful conduct by his ownipsidixit.I find that nothing occurred on September 24 whichconstituted a violation of Section 8(b)(4) of the Act.On the 25th the men did not report to work until 7 a.m.Since this was their right under the contract I find no viola-tion.Again the General Counsel has advanced a strained3The General Counsel's contention that Craig could not be credited andthat his testimony should be deemed admissions of unlawful activity is in-comprehensible to me. Craig, on the stand, was a crediblewitness,but in anyevent I do not know of any theory under which denials may be construedas admissions. LOCAL NO. P-575, MEAT CUTTERScontention that because the men may work beyond theircontractual requirements in other weeks they were requiredto do so on the 25th. I can imply no waiver of a contractualright by voluntary action exceeding their obligations. If thiswere so nounion could acquiesce in. any action which wentbeyond the contractual obligations mposed for any reasonwithout establishing a conclusive waiver of its rights underthe particular provision in question. Such a rigid adherenceto abargaming agreement and its every term would scarcelyserve to promote better management relations or even areasonable operation of a business.Coming to the refusal to work on the afternoon of the25th, a different question is posed. Coyne's testimony is thatPowers told him the men would refuse to work overtime thatday because Kelly was still using Iowa beef. At this time allof the men had completed 5-1/2 of the 6 required hours ofovertime and some had completed the full 6. Granting thaton the basis of this testimony (Powers was not called as awitness so it is uncontradicted) we have a clearly unlawfulobjective established and a resulting unlawful refusal towork overtime. Measuringg, however, the actual time of thestoppage against the public policy involved I find it a slen-der thread from which to construct a hangman's noose. Thestoppage was in clear violation of Craig's orders, it wasneither authorized nor ratified by the Local, and it was thesole incident of violation at Kelly's. It is undisputed thatafter the 25th no further difficulty was experienced. In viewof these circumstances and particularly the minor interrup-tion of the Kelly's operations I would find the violationdeminimaandrecommend that the complaint, as to Kelly, bedismissed.11salesman could no longer handle meat orders thereby con-firming Craig's testimony,at least inpart, that the purposeof the meeting was to discuss the Williams matter and thealleged violation of the contract. Again,since it is estab-lished that Craig went to the New York plant only at Wil-liams'request, I cannot find that the Local had for itspurpose the inducement of New York employees to refuseto handle New York beef. As to the decision to abide by thecontract and to refuse to work overtime I have alreadyexpressed the opinion that employees had every right toexercise this option regardless of past practice and regard-less of motive. For thesame reasonI find Respondent Localdid not violate Section 8(b)(4) of the Act at New York.One further point. Summers testified that in early Sep-tember Craig visited his plant and told him he had betterstop buying Iowa beef or he would be letting himself in forsome problems. In his pretrial affidavit, however, he testi-fied that Craig and Williams told him they would "like" himto stop using Iowa beef. Although Craig did not testify asto this conversation I am unwilling to accept the testimonyat the hearing of Summers that any threat was involved. Thestatement in his affidavit is more in keeping with Coyne'sand Kaplan's, in which only solicitation was involved. Forsome reason, and I am not fixing the responsibility, Sum-mers saw fit to "bolster" his testimony between the time ofhis pretrial affidavit and the hearing. I might add that I didnot find him, on his demeanor at the hearing, a crediblewitness.I therefore find that Respondent Local did notthreaten, coerce, or restrain New York for any objectivewithin the meaning of Section 8(b)(4) of the Act.3.The International2.The New York stoppageAt New York I find that no unlawful work stoppageoccurred. Craig testified that he was on the dock of SpragueCompany, next to New York, when he was called to theNew York dock by Jack Williams. Williams complainedthat he was being fired by New York and that a foremanand a salesman were performing work forbidden by thecontract. Craig talked to Summers with the men gatheredaround and then called a meeting. At the conclusion of thismeeting Craig told Summers he could not fire Williams andthat production work would be performed in accordancewith the contract. It is true that Summers testified that whenthe men came down from the meeting they told him he wasbuying scab meat and that they would no longer workovertime before 7 a.m. or on Saturdays since such work wasvoluntary. Summers also admitted that the men told him hisSince I have found that Respondent Local did not violatethe Act I must find that Respondent International did not.Furthermore I would find, on the record herein, that theInternational did not authorize, ratify, or have any knowl-edge of the conduct of the Respondent Local. I recommendthat the complaint against the International be dismissed.CONCLUSIONS OF LAW1.Respondent Local and Respondent International didnot violate Sections 8(b)(4)(i) and (ii)(B) and 2(6) and (7) ofthe Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in itsentirety.